Appeals by defendant from (1) a judgment of the Supreme Court, Queens County, rendered June 27,1979, convicting him of assault in the first degree, upon a plea of guilty, and imposing sentence, and (2) an order of the same court, dated July 21, 1980, denying his motion to vacate the judgment. Leave to appeal from the order is hereby granted by Mr. Justice Gulotta. Judgment and order affirmed. The defendant’s contentions concerning the sufficiency of the indictment, the evidence before the Grand Jury, and the bill of particulars, were waived by the defendant when he entered his plea of guilty, and were not preserved for appellate review (see People v Thomas, 74 AD2d 317). No permission to appeal was ever sought concerning the order denying defendant’s motion. However, in our discretion, permission is hereby granted and the order is affirmed. We have examined the remaining contentions advanced by the defendant and find them to be without merit. Titone, J. P., Gibbons, Gulotta and Margett, JJ., concur.